          Case 1:18-cv-10222-PAE Document 18 Filed 01/03/19 Page 1 of 1



                                                                                                            /1
                                                                                                            ,I
                                                                                                             I
  UNITED ST A TES DISTRICT COURT                                              ELECTRONf:CALLY PLED           I

  SOUTHERN DISTRICT OF NEW YORK
  -------------------------------------------------------------)(             DOC#:                     :--II
   Hiscox Insurance Company, Inc.                                         ~ATE_ FiiE,(~~~=====:JJ-·
                                            Plaintiff(s),

                                                                         18      Civ. _1_02_2_2_? AE)
                      - against -
                                                                        CLERK'S CERTIFICATE
   Curtis Bordenave, Business Moves Consulting, I~                          OF DEFAULT

                                          Defendant(s),
  -------------------------------------------------------------)(

                    I, RUBY J. KRAJICK, Clerk of the United States District Court for

  the Southern District of New York, do hereby certify that this action was commenced on
 November
 _ ____   2, _
             2018 . h t h e fil'
               _ wit               f            d      ·           f h
                             1 mg o a summons an comp1amt, a copy o t e summons and

        . was serve d on d ef en d an t(s) Business Moves Consulting, Inc. dba Business Moves
 comp Iamt
                      .  Mark Charles Pampley III
 b y persona 11 y servmg _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                  .                                         November 15, 2018               8
 and proof of service was therefore filed on                                    Doc. #(s)
                                                                                            -------
 I further certify that the docket entries indicate that the defendant(s) has not filed an

 answer or otherwise moved with respect to the complaint herein. The default of the

 defendant(s) is/are hereby noted.

Dated: New York, New York

             JlA(\ 3
         -=-----'
                              20
                                 -
                                     'q                                RUBY J. KRAJICK
                                                                         Clerk of Court


                                                                 By: _ _   cfjl_lf_L,_01"_~--
                                                                        Deputy Clerk




SONY Web 8/1/2018
